PER CURIAM.
Joseph A. Whiteaker appeals the district court’s order granting Metropolitan Life’s motion for summary judgment and dismissing Whiteaker’s claim under the Employment Retirement Income Security Act of 1974, 29 U.S.C.A. §§ 1001-1168 (West 1999 & Supp.2003). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its comprehensive opinion. See Whiteaker v. Metro. Life Ins. Co., No. CA-00-2693-0-10 (D.S.C. Nov. 14, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.